DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on March 8, 2022.  Claim(s) 1-2, 6-13, 18-20, 25-31 is/are currently pending in the instant application.  The application has claim to provisional application 62/566,283 wiled on September 29, 2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 2, 6, 13, 18, 20, 25, and 26 in the response on 03/08/2022.  Claims 4, 5, 14, 16, 17, and 23 have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-13, 18, and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 6-13, 18, and 25-31  are directed to a system, method, or product which and is a method for configuring a configure, price, quote platform which is a process.  (Step 1: YES). 

The Examiner has identified independent method Claim 13 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 20.  Claim 13 recites the limitations of (abstract idea highlighted in italic, and additional elements are highlighted in bold)
obtaining a set of component configurations for a first set of components and a second set of components in a configure, price, quote (CPQ) platform, wherein the set of component configurations comprises: 
a first set of component attributes for the first set of components; 
a second set of component attributes for the second set of components;
a first set of attribute values for the first set of component attributes, wherein at least one of the first set of attribute values is based on a first user input; and
a second set of attribute values for the second set of component attributes; 
obtaining a first system definition for a first system in the CPQ platform, wherein the first system definition comprises: 
the first set of components;
the second set of components; and 
a first set of rules to be applied to the first set of component attributes and the second set of component attribute, the first set of rules defining allowed values for the first set of component attributes and the second set of component attributes; 
responsive to receiving a second user input to modifying at least one of the second set of attribute values, iteratively generating and evaluating system configurations for the first system until generation of a target system configuration that does not violate any of the first set of rules at least by: 
generating a first system configuration based on the first system definition, the first set of attribute values and the modified second set of attribute values; 
applying, by a rules engine, the first set of rules to the first system configuration to check for dependencies and/or constraints across the first set of attribute values and the modified second set of attribute values in view of the first system definition; 
determining, by the rules engine, that the first system configuration violates at least one of the first set of rules; 
generating, by the CPQ platform, a second system configuration at least by: 
modifying, by the CPQ platform, at least one of the first set of attribute values, for the first set of component attributes, to generate a third set of attribute values for the first set of component attributes; 
generating, by the CPQ platform, the second system configuration based on the first system definition, the third set of attribute values for the first set of component attributes, and the modified second set of attribute values for the second set of component attributes; and 
applying, by the rules engine, the first set of rules to the second system configuration to check for dependencies and/or constraints across the third set of attribute values and the modified second set of attribute values in view of the first system definition;
outputting, by the CPQ platform, the target system configuration for the first system that does not violate any of the first set of rules.

The claim as a whole describes a method of configuring, pricing, and quoting a configuration for solving one or more complex problems.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Homan Activity.  Outputting component configurations for a set of components in a CPQ platform recites commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer-readable medium comprising instructions, when executed by one or more hardware processors in Claim 1 is just applying generic computer components to the recited abstract limitations.  Method claim 8 has no claimed computer elements and therefore fails to pass the Alice framework. The one or more processors and memory storing instructions that, when executed by the one or more processors in Claim 20 appears to be just software.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable medium comprising instructions to be executed by one or more hardware processors (Claim 1) a CPQ platform [no computer positively recited] (claim 13) and/or one or more processors and memory storing instructions to be executed by the one or more processors (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implantation using general purpose or special purpose computing devices [the components may include processors, disk drives, memory, network cards, peripheral devices, input/output (11O) devices, power supplies, batteries, operating systems, applications, device drivers, or other hardware or software components. Systems composed of the components may include servers, personal computers, laptop computers, workstations, portable electronic devices, gaming consoles, or other types of electronic devices. The electronic devices may then be aggregated into larger systems such as server racks, clusters, grids, data centers, cloud computing systems, or other collections of computer systems.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 13, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14-19, and 21-26 further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14-19, and 21-26 are directed to an abstract idea.  Thus, the claims 1-26 are not patent-eligible.

Additionally, the claim as a whole describing a method for configuring, pricing, and quoting a configuration for a hardware-based system of pricing a solution to a particular problem is also, under its broadest reasonable interpretation, covers a mental process.  Outputting system configurations include both hardware and software components is a concept performed in the human mind and can be produced with pen and paper. That is, other than reciting, “non-transitory computer-readable medium comprising instructions executed by a processor” and “a processor with memory storing instructions”, nothing in the claims elements precludes the component attribute and compatibility check from practically being performed in the mind.  For example, but for the “processor and memory storing instructions” the context of the claim encompasses a person manually choosing hardware and software components (and thus adjusting attribute values) to produce a functional system and producing a quote to provide said system which may include assembly, setup, and technical service.  The selection of components which work together is not more than performance limitations of the mind but for the generic recitation of computer components. If the claim, under broadest reasonable interpretation, covers the limitations as concepts performed in the mind then it falls within the Mental Process grouping of abstract ideas.  

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Applicants arguments begin with the rejection under 35 U.S.C. § 101 (remarks pages 12-13) in which the Applicant disagrees with the Examiners position that the claims are directed to a judicial exception.  The Applicant argues that the claims may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.  The arguments further include that the claims include iteratively generating and evaluating the system configurations until a target configuration is obtained that does not violate a set of rules does not seek to tie up the exception and is therefore eligible under the streamlined analysis.  

The Examiner does not agree.  First, building a system from a plurality of compatible components for configuring, pricing, and quoting is a commercial interaction which falls under the certain methods of organizing human activity grouping of abstract ideas.  Using a computer and applying on or more rules to check compatibility between parts is not more than using a generic computer merely as a tool to perform the abstract idea.  Second, at least the method outlined in claim 8 has no reference to any additional elements of computer hardware. Therefore, under broadest reasonable interpretation, the human mind can be used to perform all the aspects of the claim including changing an attribute value based on the selection of one or more components of the system.  The fact that no computer hardware elements are included in the claim means that the premise of the claim is not more than standard human function which is being applied to a generic computer device.  Further, the concept of iteratively generating and evaluating configurations is viewed as not more than going over system compatibility more than one time to adjust components in order to confirm system configuration compatibility.  

Applicants continue (Remarks page 13-14) with the arguments that the claims are eligible under MPEP 2106. Specifically “a streamed lined eligibility analysis can be used for a claim … when viewed as a while, clearly does not seek to tie up any judicial exception such that other cannot practice it.  Sech claims do not need to proceed through the full analysis herein as their eligibility will be self-evident”.  The argument includes that the target system is configured with a set of rules and the system iteratively generates and evaluates system configurations.  The details provided are that the iteration includes modifying earlier generated attributes based on later generated attributes and applying rules to identify compatibility across the system configuration.  Identifying rule violations and modifying earlier selected attributes to generate a new system configuration.  The process is repeated until there are no rule violations.  Applicants believe this argument is sufficient to not tie up the exception and not proceed through the rest of the analysis. 

The Examiner does not agree with the arguments.  The steps of building a compatible system by ensuring configuration functionality by verifying part compatibility is part of a commercial interaction to sell a system.  The claim are not in fact changing the system itself but changing the configuration on paper similar to a build sheet or bill of materials for the system itself.  Further the act of iteration in the configuration is not a novel concept.  A person building a system (for example a computer) has to follow the same progress of attribute adjustment.  Early selections of hardware may need to be adjusted based on selections of other components which are selected.  Determining compatibility between components is not limited to a platform for checking rules and assuring there are no violations.

The arguments move to Step 2A prong 1, and argue the claims are not directed to a judicial exception.  The Applicants claim that claim 1 does not recite a mental process and cites Example 37, claim 2 as an example that “requires action by a processor… cannot be practically applied to the mind”. Father, the Applicants have filed an Expert declaration from the inventor which argues that the steps of claim 1 cannot be performed in the mind.  
Mr. Winters argues that iterative generation of system configurations which modifying a first set of component attributes based on later generated component attributes and applying rules to identify dependencies or constraints which violate a rule and modify and earlier et of attributes to generate a new configuration.  The Expert argues that iterative generation of system configurations cannot be performed in the mind.  Additionally the arguments (remarks page 16) include that the rules apply to account for variables such as regional considerations, knowledge of hundreds of products, product compatibility, and discounts applied to configurations.  Based on this the Applicants argue that it’s too much information for the human mind to handle. 
 
The Examiner does not agree with the arguments and the Declaration is not persuasive.  Reviewing component attributes for compatibility between components and adjusting a previously selected component based on a later selected component is not limited as a function of computers only.  This is completely possible by the mind.  A human is capable of reading spec sheets to determine compatibility between components and violations when two or more components are not capable of working together.  Merely having a set of rules to perform the same functions on a computer do not make the claim eligible since it merely using a computer as a tool to perform the abstract idea.  Further, the argument for rules relating to limitations in different regions is not something which is unique to computers.  Prior to the wide use of computers, and still today review of components and system which are and are not allowed in certain locations is not something limited to a computer.  Human review of these rules and laws is something which occurs regularly as goods and products in a global market and sent all over the world.  The position that it’s too much information to manage for a human is also not persuasive since it’s not a requirement that a person memorize all of the information, but only that a person would be capable of gathering the information necessary.  The argument that it would take too long to perform these functions and that a computer can do it quicker and more efficiently is also not persuasive as there are several court cases that states that using a computer to perform a task quicker and more efficiently.  
The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc., and; 
OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (from PTAB)
The argument of too many variables for the mind to calculate is not persuasive.  The applicants are arguing that the system has to be so complex with so many choices that it becomes convoluted and difficult to track the variables and regional or international limitations which may exist.  The claims limitations are not that limiting or specific.  The basis of the current claims are a configuration where one later choice of component requires an adjustment to a previously chosen component and uses a set of rules for a computer to verify compatibility of components.  This can simply be a few elements such as a laptop, docking station, monitor, mouse, keyboard, speakers, and internet phone.  Insuring compatibility of the components in that example is something which can be performed by a human.  For instance, the docking station is usually required to be the same brand as the laptop (e.g. dell or HP) where the monitors can be any monitor that has DVI or HDMI inputs.  Further, the selection of preipherals such as external keyword and mouse may be wireless or limited to wired as some companies and governments do not allow for wireless peripherals on their systems.  The adjustment of attributes in this instance is not something which would be above performed in the mind/ by a human.  

The arguments continue (Remarks, page 17) with the position that the claims do not recite any methods of organizing human activity.  The remarks specifically argue that the claims do not recite managing personal behavior or relationships or interactions between people’ including social activities, teaching, following rules or instructions.  The remarks also refer again to the declaration by Mr. Winter where the claims recite configure, price, quote (CPQ) platform which allows business to describe complex systems, allow users to configure complex systems, and generate quotes for customers of the configured systems. The argument concludes that the operations of the CPQ platform and rules engine to generate and evaluate configurations is not human activity.
The Examiner disagrees with the Applicants.  The arguments are targeting managing personal behaviors or relationship sub-grouping under the certain methods of organizing human activity.  This argument is invalid since the Examiner specified in the Office action that the claims were directed to Commercial Interactions (e.g. configuring, pricing, and quoting systems for customers) and not interactions between people.  

Applicants also argue Example 2 of the 2019 PEG supports that claims 1, 13, and 20 are eligible under pathway B.  
The Examiner disagrees as the Example has no details and is summarized as a product with no exception recited.  This is not similar to the instant invention which is designated as a process which has a judicial exception. 

Next, the Applicants argue Step2A, prong 2 (remarks page 18-19) where the steps of claim 1 are argued that as a whole is directed to a particular improvement in configuring a system by a computer.  The Applicant further argues that as a whole the claims are integrated into a practical application and cite Example 40 of the 2019 PEG.  Also the arguments include citation of Example 41 where prong 2 “does not evaluate whether the additional elements are conventional”.  Finally, the Applicants argue that the solution is rooted in computer technology to address a problem from the realm of computer technology.  

Theses three arguments are not found to be persuasive.  First the Examiner does not find the claim to be an improvement to a computer.  The computer is generic in that it’s performing a basic intended function.  Further, MPEP 2016.05 f(2)v. states “requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC, v. Capital One Bank (USA) and I. A common place business method (e.g. configuring a system for price or quote) or mathematical algorithm being applied on a general-purpose computer. Alive Corp. Pty. Ltd. V. CSL Bank Int’l.  The Examiner does not find equivalence with Example 40 where the example was deemed practical application based on the combination including collecting more data after abnormal conditions are detected.  In the instant case the platform is simply checking the rules for compliance of a system and making changes to the configuration until there is no rule violation.  Third, the Examiner does not agree that the solution is rooted in computer technology because a computer is not required to check rule validation of attribute compliance.  In this case the computer is being used as a tool to perform the abstract idea.  Hardware and software compatibility can be determined by a person performing the configuration. 

Lastly, the arguments under Step 2B (pages 21-23) include that the system are a particular improvement for computer based system configuration as modifying previous attribute values based on user input with system components.  Applicants state that the improvement is that a user would have to resort to trail and error selections to determine a compatible configuration.  The arguments further includes the position that the limitations of claim 1 are not well-understood, routine, and conventional activities.  The Expert states that too many details may confuse a user and send them elsewhere to purchase a computer.  Also, included is the example of Dell.com CPQ platform where the Applicants states the website would let customer purchase a computer which has incompatible components. 

These arguments are not persuasive.  The Examiner does not find the steps (a)-(d) outlined in the arguments (remarks pages 24-25) to be significantly more than the exception.  Checking the compatibility of parts is not an improvement in the technological field.  The allegation that generating systems until a target systems does not violate any rules is not common or prevalent in financial transactions industry is unfounded.  The Applicant assets that the Examiner has not provided evidence of iteration to generate a system configuration as it related to financial transactions.  However, prior to several amendments to the claims by the Applicants the Examiner had cited references (Brunner and Puri) which disclosed computer systems for providing configurations which would not violate compatibility rules based on the selected features or products.  Having to review and possible replace selected elements based on other component attributes is iterating the configuration of a system similar to the applicants claim.  The definition of iteration or iterative is the “repetition of a process” which having to make a change of hardware as disclosed in Brunner par. 0040 would be iterative to choosing a different hardware element because of incompatibility.  
Also, the Expert claims that Dell.com would let a customer check out without fixing a compatibility issue.  No evidence of this exists in the Applicants response which proves it to be the case.  The Examiner investigated this personally and found it to be incorrect (At least as of the date of this action).  The Examiner purposely selected a desktop computer (Fig. 1 or appendix) and changed a feature (processor, Fig. 2 of appendix) which indicated a warning (the particular processor requires liquid cooling instead of air cooling).  The Examiner did not select liquid cooling and attempted to check out (Fig. 3 of appendix).  The Dell.com website would not allow it to occur and clearly indicated a red error indicator (see checkout button with red error marker) when attempting to select the checkout button.  This is not used as prior art merely representative of the allegation of the Expert that Dell.com CPQ platform will allow a customer to purchase a nonfunctional and incompatible system.

In summary, the applicant’s arguments are not persuasive to overcome the rejection of the claims in view of 35 U.S.C. § 101.  The declaration from Mr. Winter has been reviewed.  The claims are not in condition for allowance at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           May 5, 2022